PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,988,736
Issue Date: 2021 Apr 27
Application No. 15/725,913
Filing or 371(c) Date: 5 Oct 2017
Attorney Docket No. SCH-3500-UT 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to applicant’s “PETITION REQUESTING RECONSIDERATION OF THE PATENT TERM ADJUSTMENT” filed April 27, 2021 requesting that the Office adjust the PTA from 461 days to 471 days. 

The Office has redetermined the PTA to be 413 days.

This Request for Information is not the Director's decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).


Relevant Procedural History

On April 27, 2021, the patent issued with a PTA determination of 461 days. Also on April 27, 2021, patentee filed a “PETITION REQUESTING RECONSIDERATION OF THE PATENT TERM ADJUSTMENT” seeking an adjustment of the determination of 471 days. 

Patentee is in disagreement with the 10-day period of reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 for applicant delay in filing Information Disclosure Statements (IDSs) after an initial reply.     

Redetermination of Patent Term Adjustment

Overall PTA Calculation

“A” Delay
 
Patentee and the Office are in agreement that the “A” delay is 331 days.
 
The Office finds that “A” delay includes the following period(s):
A period of 331 days under 37 CFR 1.703(a)(1), beginning December 6, 2018, the day after the date that is fourteen months after the date the application was filed and ending 
 
  
“B” Delay 
  
Patentee and the Office are in agreement regarding the 204 days of “B” delay

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 1301 days, which is the number of days beginning October 5, 2017, the date the application was filed, and ending April 27, 2021, the date of patent issuance.

The time consumed by continued examination is 0 days.  No request for continued examination (RCE) was filed.
 
The number of days beginning on the filing date (October 5, 2017) and ending on the date three years after the filing date (October 5, 2020) is 1097 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (1301 days) is 1301 days, which exceeds three years (1097 days) by 204 days.  Therefore, the period of “B” delay is 204 days. The “B” delay period runs from October 6, 2020, the day after the date three years after the date the application was filed, to April 27, 2021, the date the application issued as a patent. 

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days).

Overlap

Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 


Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 122 (41+81) days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 

A 41 day period of reduction pursuant to 37 CFR 1.704(b) for the filing of a reply on August 26, 2020, three months and 41 days after the date of mailing of the non-final rejection mailed April 16, 2020.

A 39 day period pursuant to 37 CFR 1.704(c)(10) for the submission of an amendment or under § 1.312 or other paper filed after a notice of allowance has been given or mailed, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination after a notice of allowance has been given or mailed, in which case the period of reduction will be the number of days beginning on the day after the date of mailing of the notice of allowance and ending on the date the amendment under § 1.312 or other paper was given or mailed. 

On November 27, 2020, a notice of allowance was mailed. On January 5, 2021, an information disclosure statement (IDS) was filed. The IDS was not expressly requested by the Office and was not accompanied by a statement in accordance with 37 CFR 1.704(d).  As set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v Iancu, 88 FR 36335 (Jun. 16, 2020), the revisions to 37 CFR 1.704 apply to utility and plant patents issued from applications filed on or after May 29, 2000 in which a notice of allowance was mailed on or after July 16, 2020. As the application was filed on or after May 29, 2000, and a notice of allowance was mailed November 27, 2020, after July 16, 2020, the revised 37 CFR 1.704(c)(10) applies. Id. at 36335. Therefore, the previously-entered period of 15 days in removed and replaced with a 39 day period of reduction for applicant delay.

An 81 day period pursuant to 37 CFR 1.704(c)(10) for the submission of an amendment or under § 1.312 or other paper filed after a notice of allowance has been given or mailed, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination after a notice of allowance has been given or mailed, in which case the period of reduction will be the number of days beginning on the day after the date of mailing of the notice of allowance and ending on the date the amendment under § 1.312 or other paper was given or mailed. On November 27, 2020, a notice of allowance was mailed. On February 16, 2021, 81 days after the day after the date the notice of allowance was given or mailed, an information disclosure statement (IDS) was filed. The IDS was not expressly requested by the Office and was not accompanied by a statement in accordance with 37 CFR 1.704(d).  

As addressed in the Request for Information, infra, petitioner asserts that there should be no delay in connection with the filing of this IDS as set forth in the Supernus decision because the prior art was cited in a foreign counterpart application, but has not provided sufficient proof that the foreign application is a counterpart application. As such, the 10 day period of reduction is removed and replaced with an 81-day period of reduction for applicant delay under the revision to 37 CFR 1.704(c)(10) set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v Iancu, 88 FR 36335 (Jun. 16, 2020).

81 days. 

A 0 day period of reduction under 37 CFR 1.704(c)(10) in connection with the amendment under 37 CFR 1.704(c)(10) filed March 17, 2021, after a notice of allowance was given or mailed. On February 25, 2021, the Office mailed a Notice to File Corrected Application Papers Notice of Allowance Mailed, requiring correction to drawing Figure 4 to include the authorization language set forth at 37 CFR 1.71(e) as required by 37 CFR 1.71(d). On March 17, 2021, applicant filed an amendment in response to the Notice mailed January 18, 2021. As this amendment was expressly requested by the Office, no reduction for applicant delay is due in connection therewith. The 8-day period of reduction previously assessed is removed and replaced with a 0-day period of reduction.


Request for Information

Patentee asserts that the delay, originally assessed as 10 days and redetermined to be 81 days, under 37 CFR 1.704(c)(10) assessed in connection with the filing of the information disclosure statement (IDS) filed February 16, 2021 is not warranted in view of the decision in Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351 (Fed. Cir. 2019). Specifically, petitioner asserts that the references contained in the IDS filed February 16, 2021 were cited in an office action issued on February 15, 2021 in related Russian patent application 2019100561/10. Applicants state that the IDS in the subject application was filed only 1 day later, and therefore there should be no delay assessed.

Patentee’s argument has been considered, but is not persuasive.

37 CFR 1.704(c)(10), as revised, states circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping: Submission of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed;
 
37 CFR 1.704(d) states 

(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6) , (c)(8) , (c)(9) , or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will 

(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or 

(ii) Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement.

MPEP § 609.04(B)(V) states that the term counterpart foreign patent application means that a claim for priority has been made in either the US application or a foreign application based on the other, or that the disclosures of the US and foreign patent applications are substantively identical (e.g., an application filed in the European Patent Office claiming the same U.K. priority as claimed in the US application). Note, an international application filed under the Patent Cooperation Treaty, which designates the U.S., is not a counterpart foreign application for purposes of making the statement set forth in 37 CFR 1.97(e). Therefore, applicant should, instead, consider the applicability of making a statement under 37 CFR 1.97(e)(2) for information received in an international application. 

The Office is unable to view the Russian patent application and to make a determination that it is a counterpart foreign application. As such, applicant must provide evidence that the Russian patent application is, in fact, a counterpart foreign application.  The Office notes that the US application does not claim benefit of the foreign application. Does the foreign application claim benefit of the US filed application?  The USPTO attempted to determine whether the Russian application claimed the benefit of this US-filed application, but could not verify that it did. If not, applicant must provide a translation of the foreign-filed Russian application such that the USPTO may made a determination that the two applications are substantially identical as required by the definition of foreign counterpart.  The USPTO does not see the Supernus decision as providing applicant relief if the Russian application is not in any way related to the US application.

On the present record, the 81-day period of applicant delay will not be removed.  Total applicant delay is 122 days.   





OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
331 + 204 + 0 – 0 – 122 =  413 days

Patentee’s Calculation:

331 + 204 + 0 – 0 – 64 = 471 days


CONCLUSION

The Office affirms that patentee is entitled to four hundred thirteen (413) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 331 + 204 + 0 – 0 – 122 =  413 days.  

Patentee has two (2) months from the date of the Office’s Request for Information to file a renewed request supplying the requested information. This two month period is extendable under 37 CFR 1.136(a). The request for information does not require a fee if filed within two months of the mail date of the request. However, patentee who responds more than two months after the mail date of information request is required to pay an extension of time fee. If patentee fails to timely supply the requested information, the Office will issue its redetermination or decision on patent term adjustment and will deny patentee’s petition with respect to the issues for which the information was requested. 

With regard to the redetermination, patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed w/out any additional fee. However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to four hundred thirteen (413) days.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22314-1450


			Attn: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this request for information via EFS-Web.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction